DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 11/30/2020 are acknowledged and have been fully considered. Claims 1, 3, 4, 7, 8, 15 and 16 have been amended; claims 5, 6, 13 and 14 have been canceled; claims 17-20 have been added; no claims have been withdrawn. Claims 1-4, 7-12 and 15-20 are now pending and under consideration.
The previous objections to claims 1 and 7 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 3-8 and 11-16 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 3, 4, 7, 8, 11, 12, 14 and 15 under 35 U.S.C. 112(d) have been withdrawn, in light of the amendments to the claims.

Applicant's arguments have been fully considered, but they are not persuasive. Applicant first makes statements on pages 8-9 of the remarks regarding interpretation of certain claim elements under 35 U.S.C. 112(f) by the non-final Office Action mailed 08/31/2020; however, Applicant’s remarks do not appear to explicitly agree or disagree with the claim interpretation under 35 U.S.C. 112(f), such that it can only be understood that Applicant agrees with the claim interpretation under 35 U.S.C. 112(f). The claim 
Next, Applicant asserts on pages 9-11 of the remarks with regard to the prior art rejection of amended independent claim under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0220720 to Noda  in view of JP 2006-002637 A to Kurosawa et al. that “the Office Action appears to confuse (1) ‘equivalents’ -- which relate to structural elements interpreted under 35 U.S.C. 112(f) with (2) the claimed function -- there is no basis for an assertion of obviousness based upon a reference having [an] ‘equivalent] function” (see page 9 of the remarks). The examiner respectfully disagrees that any basis of obviousness in either the preceding non-final Office Action or the instant final Office Action is dependent upon this notion manufactured by Applicant’s remarks. Instead, each of the preceding non-final Office Action and the instant final Office Action discusses in detail the particular terminology of the disclosure of Noda that are understood to match corresponding broad functional and structural limitations of each of Applicant’s claims. In view of the detailed citations, interpretations, and rationales of provided throughout the prior art rejections of each Office Action, it is unclear why Applicant believes there is any legitimate basis to make such assertions toward the prior art rejections of either Office Action.
Applicant’s also asserts on pages 9-11 of the remarks that it is insufficient to base a prior art rejection on a possibility that a prior art apparatus could be capable of being modified to operate in the manner claimed, where there was no teaching of the 
Applicant’s remarks neglect to address any of the detailed citations, interpretations, and rationales provided throughout the prior art rejections of the preceding non-final Office Action, and merely attempt to describe Noda differently on page 11 of the remarks in an attempt to highlight alleged dissimilarities between Noda and the last four lines of amended claim 1. 
Instead, Noda teaches, for example, an ECU 11 that, as designed, is capable of performing functions (without modification) to determine that the autoignition timing occurs before the combustion flame has propagated throughout the combustion chamber 4 (e.g., “make a determination whether the auto-ignition timing is after the combustion completion timing”) and control an ignition timing of an engine responsive to an occurrence of knock judged based on the determination that the autoignition timing occurs before the combustion flame has propagated throughout the combustion chamber 4 (e.g., “control an engine based on the determination whether the auto-ignition timing is after the combustion completion timing”) (as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0009-0013, 0026, 0028-0053 & 0063-0065). Therefore, it is understood that Noda fully teaches “a control unit configured to make a determination whether the auto-ignition timing is after the combustion completion timing and to control an engine based on the determination whether the auto-ignition timing is after the combustion completion timing,” as recited by amended independent claim 1, under a broadest reasonable interpretation.
MPEP 2114_IV states: “[Computer-implemented] functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function. Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").” As discussed in detail below throughout the instant Office Action, Noda modified by Kurosawa clearly includes a combination of hardware and software capable of practicing the claim limitations without further modification.
Pages 12-13 of Applicant’s remarks address Kurosawa; however, Kurosawa was merely relied upon to resolve a lack of a clear teaching in Noda as to whether the delay estimating unit is further configured to estimate the auto-ignition delay based on at least a composition of fuel gas, by rendering obvious, if even necessary, such a feature through modification of the engine control system of Noda in view of the teachings of Kurosawa.
Therefore, for at least the detailed reasons above, the prior art rejections have been maintained and only updated in order to sufficiently address the amendments to the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “a control unit configured to make a determination whether the auto-ignition timing is after the combustion completion timing and to control an engine based on the determination whether the auto-ignition timing is after the combustion completion timing” in lines 8-11 of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. As best understood by the examiner, Fig. 6 of Applicant’s originally-filed drawings differently shows a determination, capable of being made by an operation control unit 238 of an engine controller 220, whether an auto-ignition timing precedes a combustion completion timing at step 310 (also see at least ¶ 0053 of Applicant’s originally-filed specification); however, none of the drawings fully show “a control unit configured to make a determination whether the auto-ignition timing is after the combustion completion timing and to control an engine based on the determination whether the auto-ignition timing is after the combustion completion timing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “delay estimating unit” in claims 1-4, 7-12 and 15-20, “auto-ignition predicting unit” in claims 1-4, 7-12 and 15-20, “completion predicting unit” in claims 1-4, 7-12 and 15-20, “control unit” in claims 1-4, 7-12 and 15-20, and “in-cylinder variable acquiring unit” in claims 3, 4, 7, 8, 11, 12 and 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 1 has been amended to recite “a delay estimating unit configured to estimate an auto-ignition delay, corresponding to a fuel gas, based on at least a composition of fuel gas” in lines 2-3. As best understood by the examiner, the claim phrase “based on at least a composition of fuel gas” indicate that the delay estimating unit, as designed, is capable of performing functions to estimate the auto-ignition delay either based solely on the composition of fuel gas or based on more than the composition of fuel gas; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification fully discloses the former case of estimating the auto-ignition delay based solely on the composition of fuel gas. For example, as best understood by the examiner, at least ¶ 0050 of Applicant’s originally-filed specification differently discloses that “The delay estimating unit 232 estimates the auto-ignition delay based on the delay parameters including the in-cylinder pressure, the in-cylinder temperature, the injection amount of the fuel gas (air-fuel mixture concentration), and the composition of the fuel gas.” Therefore, it appears that the amendments to lines 2-3 of claim 1 improperly introduce “new matter” to the claim, such that the claim now fails to comply with the written description requirement.
Claim 1 has also been amended to recite “a control unit configured to make a determination whether the auto-ignition timing is after the combustion completion timing and to control an engine based on the determination whether the auto-ignition timing is after the combustion completion timing” in lines 8-11; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification fully discloses these limitations. For example, Fig. 6 of Applicant’s originally-filed drawings differently shows a determination, performed by an operation control unit 238 of an engine controller 220, whether an auto-ignition timing precedes a combustion completion timing at step 310, Also, for example, Fig. 6 of Applicant’s originally-filed drawings differently shows a knock suppressing control at step 312 and an efficiency improvement control at step 314, each performed by the operation control unit 238, based on the determined whether the auto-ignition timing precedes the combustion completion timing at step 310. At least ¶ 0053 of Applicant’s originally-filed specification also differently discloses that “The operation control unit 238 compares the auto-ignition timing predicted by the auto-ignition predicting unit 234 and the combustion completion timing predicted by the completion predicting unit 236 with each other. The operation control unit 238 determines whether the auto-ignition timing precedes the combustion completion timing. When the auto-ignition timing precedes the combustion completion timing, the processing proceeds to Step 312. When the auto-ignition timing comes after the combustion completion timing, the processing proceeds to Step 314.” Therefore, it appears that the amendments to lines 8-11 of claim 1 improperly introduce “new matter” to the claim, such that the claim now fails to comply with the written description requirement.
Claims 2-4, 7-12 and 15-20 are dependent from claim 1, such that claims 2-4, 7-12 and 15-20 also include the “new matter” recited by claim 1, such that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0220720 to Noda (hereinafter: “Noda”) in view of JP 2006-002637 A to Kurosawa et al. (hereinafter: “Kurosawa”).
With respect to claim 1, Noda teaches an engine control system (apparent from at least Fig. 1), comprising: a delay estimating unit configured to estimate an auto-ignition delay, corresponding to a fuel gas, based on an in-cylinder pressure and an in-cylinder temperature [for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0026, 0028, 0042-0045, 0066-0070 & 0077, an ECU 11, as designed, is capable of performing functions to estimate an ignition delay (e.g., “auto-ignition delay”) of an end gas (unburned air-fuel mixture) (e.g., “fuel gas”; note: line 1 of page 8 of Applicant’s originally-filed specification indicates that “air-fuel mixture” is considered by Applicant to be the same as “fuel gas”) based on a pressure (e.g., “in-cylinder pressure”) of the end gas in a combustion chamber 4 and a temperature (e.g., “in-cylinder temperature”) of the end gas in the combustion chamber 4, such that it is understood that the ECU 11 includes structure and function equivalent to a “delay estimating unit”]; an auto-ignition predicting unit configured to predict an auto-ignition timing based on the auto-ignition delay [for example, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0042, 0045, 0064-0065 & 0077-0079, the ECU 11, as designed, is capable of performing functions to predict an autoignition timing (e.g., “auto-ignition timing”) of the end gas based on the ignition delay, such that it is understood that the ECU 11 includes structure and function equivalent to an “auto-ignition predicting unit”]; a completion predicting unit configured to predict a combustion completion timing of the fuel gas [for example, as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0031-0042, the ECU 11, as designed, is capable of performing functions to determine the mass fraction of the burned gas at each crank angle in a crank angle range during combustion, including a crank angle corresponding to a completion of the combustion, such that it is understood that the ECU 11 includes structure and function equivalent to a “completion predicting unit”]; and a control unit configured to make a determination whether the auto-ignition timing is after the combustion completion timing and to control an engine based on the determination whether the auto-ignition timing is after the combustion completion timing [for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0009-0013, 0026, 0028-0053 & 0063-0065, the ECU 11, as designed, is capable of performing functions to determine that the autoignition timing occurs before the combustion flame has propagated throughout the combustion chamber 4 (e.g., “make a determination whether the auto-ignition timing is after the combustion completion timing”) and control an ignition timing of an engine responsive to an occurrence of knock judged based on the determination that the autoignition timing occurs before the combustion flame has propagated throughout the combustion chamber 4 (e.g., “control an engine based on the determination whether the auto-ignition timing is after the combustion completion timing”), such that it is understood that the ECU 11 includes structure and function equivalent to a “control unit”]. 
Noda appears to lack a clear teaching as to whether the delay estimating unit is further configured to estimate the auto-ignition delay based on at least a composition of fuel gas [although Noda does teach, via at least Fig. 2 and at least ¶ 0028, 0081 & 0095, that the ECU 11, as designed, is capable of performing functions to determine an air-fuel ratio (or equivalence ratio)].
Kurosawa teaches an analogous engine control system including a delay estimating unit is configured to estimate an auto-ignition delay based on an in-cylinder pressure, an in-cylinder temperature, and a composition of fuel gas [as discussed by at least ¶ 0037, ignition delay time of an air-fuel mixture (e.g., “fuel gas”) is estimated using the Arrhenius equation based on pressure, temperature, and air-fuel ratio (e.g., “composition of fuel gas”), where the coefficients (ai, bi & ci) of the Arrhenius reaction rate equation correspond to the air-fuel ratio].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine control system of Noda with the teachings of Kurosawa, if even necessary, such that the delay estimating unit is further configured to estimate the auto-ignition delay based on a composition of fuel gas 

With respect to claim 2, Noda modified supra teaches the engine control system according to claim 1, wherein the delay estimating unit estimates the auto-ignition delay at each of a plurality of time points in a time period from start of fuel injection to auto-ignition, and wherein the auto-ignition predicting unit predicts one of the time points, at which an integrated value of reciprocals of the auto-ignition delay becomes equal to or larger than 1, as the auto-ignition timing [for example, as discussed by at least ¶ 0067-0070 & 0077-0079 of Noda, the ECU 11, as designed, is capable of performing functions to predict that the autoignition timing occurs at a time when an integral of an inverse of the ignition delay with respect to time becomes equal to 1 (one), such that it is understood that the ECU 11 also estimates the ignition delay at a plurality of points in time inclusive of the time when the integral of the inverse of the ignition delay with respect to time becomes equal to 1 (one), where the plurality of points in time are necessarily selected from a period of time between a start of injection of fuel and the occurrence of autoignition; because equal to 1 and larger than 1 are recited in the alternative, it is sufficient to reject one of the claimed alternatives]. 

With respect to claim 3, Noda modified supra teaches the engine control system according to claim 2, further comprising an in-cylinder variable acquiring unit configured to acquire an in-cylinder pressure and an in-cylinder temperature (for example, as depicted by at least Figs. 1 & 2 of Noda, and as discussed in detail above with respect to at least claims 1 & 2, the ECU 11, as designed, is capable of performing functions to acquire the pressure of the end gas in a combustion chamber 4 and the temperature of the end gas in the combustion chamber 4, such that it is understood that the ECU 11 includes structure and function equivalent to a “in-cylinder variable acquiring unit”), wherein the delay estimating unit estimates the auto-ignition delay in accordance with values of the in-cylinder pressure and values of the in-cylinder temperature at the plurality of time points (for example, as discussed by at least ¶ 0067-0070 & 0077-0079 of Noda, and as discussed in detail above with respect to at least claims 1 & 2, the ECU 11, as designed, is capable of performing functions to estimate the ignition delay at each of the plurality of points in time based on the pressure of the end gas in a combustion chamber 4 and the temperature of the end gas in the combustion chamber 4 at each of the plurality of points in time). 

With respect to claims 9-11, Noda modified supra teaches the engine control system according to claims 1-3, wherein the control unit changes at least one of an intake temperature, an intake pressure, an injection amount of the fuel gas, a fuel injection timing, and a compression ratio [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0026 & 0028 of Noda, the ECU 11 controls a fuel injection valve 9 in response to signal processing and computing, such that the ECU 11, as designed, is capable of performing functions to change a fuel injection amount of the air-fuel mixture; because intake temperature, intake pressure, injection amount of the fuel gas, fuel injection timing, and compression ratio are recited in the alternative, it is sufficient to reject one of the claimed alternatives].

With respect to claim 17, Noda modified supra teaches the engine control system according to claim 1, further comprising an in-cylinder variable acquiring unit configured to acquire an in-cylinder pressure value at a plurality of time points and an in-cylinder temperature value at the plurality of time points; wherein the delay estimating unit estimates the auto-ignition delay in accordance with in-cylinder pressure values and the in-cylinder temperature values (as discussed in detail above with respect to at least claims 1-3, and as additionally discussed by at least ¶ 0031, 0067-0070 & 0077 of Noda); and wherein the completion predicting unit predicts the completion timing as a time at which an integrated heat generation amount exceeds a threshold value (as discussed in detail above with respect to at least claim 1; the completion timing of combustion is necessarily a time at which an integrated heat generation amount exceeds a threshold value, and no part of the claim phrase “as a time at which an integrated heat generation amount exceeds a threshold value” actually requires any additional step or function to be performed by the completion predicting unit (or by any other claim element)].

With respect to claim 18, Noda modified supra teaches the engine control system according to claim 17, wherein the control unit is configured to control the engine to perform an efficiency improvement control in response to a determination that the auto-ignition timing does not precede the combustion completion timing [as depicted by at least Fig. 2 and as discussed by at least ¶ 0007-0009, 0058-0059 & 0063-0064 of Noda, the ECU 11, as designed (without modification), is capable of performing functions to set ignition timing of the engine to improve engine thermal efficiency at times including when knock intensity is lower than a specified intensity limiting, including when knocking does not occur, including during nonoccurrence of autoignition], and to perform knocking suppression control in response to a determination that the auto-ignition timing precedes the combustion completion timing (as discussed in detail above with respect to at least claim 1).

With respect to claim 19, Noda modified supra teaches the engine control system according to claim 1, wherein the control unit is configured to control the engine to perform an efficiency improvement control in response to a determination that the auto-ignition timing does not precede the combustion completion timing, and to perform knocking suppression control in response to a determination that the auto-ignition timing precedes the combustion completion timing (as discussed in detail above with respect to at least claims 1 and 18).

With respect to claim 20, Noda modified supra teaches the engine control system according to claim 19, wherein the efficiency improvement control includes at least one of advancing ignition timing or increasing compression ratio (as discussed in detail above with respect to at least claim 18; because advancing ignition timing and increasing compression ratio are recited in the alternative, it is sufficient to reject one of the claimed alternatives); and wherein the knocking suppression control includes at least one of decreasing compression ratio, delaying ignition timing, increasing intake pressure, or decreasing intake temperature (as discussed in detail above with respect to at least claims 1 and 18; because decreasing compression ratio, delaying ignition timing, increasing intake pressure, and decreasing intake temperature are recited in the alternative, it is sufficient to reject one of the claimed alternatives).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Kurosawa, and in view of U.S. Patent Application Publication No. 2013/0192561 to Hasegawa (hereinafter: “Hasegawa”).
With respect to claim 4, Noda modified supra teaches the engine control system according to claim 3; however, Noda appears to lack a clear teaching as to whether the in-cylinder variable acquiring unit estimates the in-cylinder pressure and the in-cylinder temperature based on the composition of the fuel gas. 
Hasegawa teaches an analogous engine control system including an in-cylinder variable acquiring unit that estimates an in-cylinder pressure and an in-cylinder temperature based on a composition of a fuel gas [for example, as depicted by at least Figs. 1-3 & 13 and as discussed by at least ¶ 0153-0166, an ECU 100, as designed, is capable of performing functions to estimate each of a pressure inside a combustion chamber 3 and a temperature inside the combustion chamber 3 using the ideal gas law and therefore based on the air-fuel ratio (or equivalence ratio) of an air-fuel mixture (e.g., “based on the composition of the fuel gas”)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine control system of Noda with the teachings of Hasegawa, if even necessary, such that the in-cylinder variable acquiring unit estimates the in-cylinder pressure and the in-cylinder temperature based on the composition of the fuel gas because each of Noda and Hasegawa uses the estimated values of the in-cylinder pressure and the in-cylinder temperature to estimate auto-ignition delay of an air-fuel mixture; however, Noda, unlike Hasegawa, is silent as to (apparent from at least ¶ 0154-0166 of Hasegawa), especially because such a modification, if even necessary, would merely provide Noda with a more particular technique for estimating each of the in-cylinder pressure and the in-cylinder temperature.

With respect to claim 12, Noda modified supra teaches the engine control system according to claim 4, wherein the control unit changes at least one of an intake temperature, an intake pressure, an injection amount of the fuel gas, a fuel injection timing, and a compression ratio (as discussed in detail above with respect to claims 9-11).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Kurosawa, and in view of U.S. Patent Application Publication No. 2016/0237923 to Kitagawa (hereinafter: “Kitagawa”).
With respect to claim 7, Noda modified supra teaches the engine control system according to claim 3; however, Noda appears to lack a clear teaching as to whether the completion predicting unit predicts the combustion completion timing based on one of a combustion speed of the fuel gas and the values of the in-cylinder pressure, and an injection amount of the fuel gas (because a combustion speed of the fuel gas and the values of the in-cylinder pressure are recited in the alternative, it is sufficient to reject one of the claimed alternatives). 
Kitagawa teaches an analogous engine control system including a completion predicting unit that predicts a combustion completion timing based on one of a combustion speed of a fuel gas and the in-cylinder pressure, and an injection amount of the fuel gas [for example, as depicted by at least Figs. 1-6, 8 & 9 and as discussed by at least ¶ 0032-0034, 0038, 0055, 0069-0073, 0086, 0092-0093 & 0106, an electronic control unit (ECU) 40, as designed, is capable of performing functions to predict one of a crank angle CA90 (e.g., “combustion completion timing”) and a crank angle CA100 (e.g., “combustion completion timing”) based on linear extrapolation of the mass fuel burned (MFB) of combustion of air-fuel mixture (e.g., “combustion speed of a fuel gas”), and based on an air-fuel ratio (and therefore based on a fuel injection amount); note: lines 1-10 of page 16 of Applicant’s originally-filed specification indicates that, for example, a time point corresponding to 95% of a total heat-generation amount may also correspond to a combustion completion timing, such that the combustion completion timing need not correspond to a time point at which 100% of the total heat-generation amount occurs].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine control system of Noda with the teachings of Kitagawa, if even necessary, such that the completion predicting unit predicts the combustion completion timing based on a combustion speed of the fuel gas and an injection amount of the fuel gas because Noda, unlike Kitagawa, is silent as to how exactly the combustion completion timing is predicted, and Kitagawa further teaches that an equivalent values of the combustion completion timing is able to be predicted based on each of a combustion speed of the fuel gas and an injection amount of the fuel gas. Therefore, it is understood that such a modification, if even necessary, would merely amount to the application of a known technique to a known device ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_C), as nothing about predicting the combustion completion timing based on each of a combustion speed of the fuel gas and an injection amount of the fuel gas would be reasonably expected to destroy the effectiveness of the engine control system of Noda for controlling the engine based on the result of comparison between the auto-ignition timing and the combustion completion timing, especially because such a modification, if even necessary, would merely provide Noda with a more particular technique for predicting the combustion completion timing.

With respect to claim 15, Noda modified supra teaches the engine control system according to claim 7, wherein the control unit changes at least one of an intake temperature, an intake pressure, the injection amount of the fuel gas, a fuel injection timing, and a compression ratio (as discussed in detail above with respect to claims 9-12).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Kurosawa, in view of Hasegawa, and in view of Kitagawa.
With respect to claim 8, Noda modified supra teaches the engine control system according to claim 4, wherein the completion predicting unit predicts the combustion completion timing based on one of a combustion speed of the fuel gas and the values of the in-cylinder pressure, and an injection amount of the fuel gas (as discussed in detail above with respect to claim 7). 

With respect to claim 16, Noda modified supra teaches the engine control system according to claim 8, wherein the control unit changes at least one of an intake temperature, an intake pressure, the injection amount of the fuel gas, a fuel injection timing, and a compression ratio (as discussed in detail above with respect to claims 9-12 and 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747